Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed June 28, 2022, has been entered and carefully considered.  Claims 1, 8 and 14 are amended. Claims 1-20 are pending. 
The rejection of claims under 35 U.S.C. 112 second paragraph is withdrawn in response to applicant’s amendments to claims 1, 8 and 14.
Allowable Subject Matter
Claims 1-20 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on June 28, 2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “the processor configured to determine whether the HARQ-ACK request field has a first value indicating that only second HARQ-ACK bits should be reported or a second value indicating that both first HARQ-ACK bits and the second HARQ-ACK bits should be reported, wherein the transceiver is further configured to transmit a first physical uplink control channel (PUCCH) that includes one of: only the second HARQ-ACK information bits based on the first value for the HARQ-ACK request field, and both the first HARQ-ACK information bits and the second HARQ-ACK information bits based on the second value for the HARQ-ACK request field”, as recited in independent claims 1, 8 and 19. Thus independent claims 1, 8 and 19 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7, 9-13 and 15-20 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki et al. (US 2015/0282134 A1) discloses a base station device and a terminal device efficiently communicate with each other by using a PDSCH. The base station device and the terminal device determine a starting position of an OFDM symbol for a PDSCH in a serving cell based on a transmission mode relating to transmission of the PDSCH, a DCI format that is used for allocation of the PDSCH, an antenna port that is used for the transmission of the PDSCH, and a higher-layer parameter that is determined from a parameter set for a serving cell in which the PDSCH is received (Abstract, Suzuki). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413